 1   Susan St. Vincent
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         Docket Number: 6:18-mj-00015-JDP
12                      Plaintiff,
13                                                      MOTION TO VACATE REVIEW
                                                        HEARING; AND ORDER THEREON
14    RICARDO H. SOLANO,
15                      Defendant.
16

17
            The United States, by and through its representative, Susan St. Vincent hereby moves the
18
     Court for an Order to Vacate the review hearing currently scheduled in this matter for September
19
     18, 2019. The Defendant is in agreement with this request. To date, Defendant has complied with
20
     all the terms of unsupervised probation as ordered by this Court on September 19, 2018. A final
21
     review hearing is scheduled for August 12, 2020.
22
            .
23

24
            Dated: September 12, 2019                       /S/ Susan St. Vincent
25                                                          Susan St. Vincent
                                                            Legal Officer
26
                                                            Yosemite National Park
27

28
                                                        1
 1

 2                                         ORDER
 3

 4            Upon application of the United States, and good cause having been shown therefor, it is

 5   hereby ordered that the review hearing scheduled for September 18, 2019 in the above referenced
     matter, United States v. Solano, 6:18-mj-0015-JDP, be vacated.
 6

 7
     IT IS SO ORDERED.
 8

 9   Dated:      September 13, 2019
10                                                     UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
